Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-7, 9-13, 15-18 and 20 are allowed. The following is an examiner’s statement of reasons for allowance: Wan teaches the use of a wireless charging device however does no teach the further limitation wherein the wireless charging receiving device further comprises a second voltage conversion unit; the control unit is further configured to output a third control signal to the second voltage conversion unit in a case that the wireless charging transmitting device is of a model belonging to a second preset model set; the receiving coil is further configured to sense a second electromagnetic wave transmitted by the wireless charging transmitting device to generate a second AC and feed the second AC into the rectifier-filter unit, Page 2 of 11Application No. 16/981,250Attorney Docket Number C4201.10117US01Responsive to Office Action dated June 1, 2021the rectifier-filter unit is further configured to convert the second AC into a third DC and feed the third DC into the second voltage conversion unit; the second voltage conversion unit is configured to convert the third DC into a fourth DC under the control of the third control signal and output the fourth DC to the battery cell module, wherein a voltage at an end of the second voltage conversion unit connected to the battery cell module is greater than a voltage at an end of the second voltage conversion unit connected to the rectifier-filter unit and is equal to a rated charging voltage of the battery cell module; and the battery cell module is further charged by the fourth DC. At least this further limitation is not taught or rendered obvious by the prior art of record.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL FIN

Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836